DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-4 of co-pending Application No. 16/450,285.  Although the claims at issue are not identical, they are not patentably distinct from each other as illustrated in the table below. This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The underlined portions of the claims is language that seems to be written as to only accommodate claiming substantially the same method save for the interchange of braking and driving control. The bolded portions of the claims is further simply direct word substitution for the vice-versa invention. These changes, in view of the related application, would be obvious to one of ordinary skill in the art, and the corresponding claims they are contained within are therefore provisionally rejected for non-statutory double patenting.
Related Application: 16/450,285
Instant Application 16/451,076
1. A vehicle control apparatus comprising vehicle control means for executing driving force control to change controlled driving force which is driving force automatically applied on a vehicle and braking force control to change controlled braking force which is braking force automatically applied on said vehicle so as to control an acceleration state and a deceleration state of said vehicle comprising; detecting means for detecting an operation amount of a brake operator operated by a driver; and operation braking force control means for adding operation braking force to said controlled braking force, said operation braking force becoming larger as said detected operation amount increases, and applying on said vehicle said controlled braking force, said operation braking force has been applied thereto, wherein, in a case where said vehicle control means determines, when driving force with a non-zero value is being applied by said driving force control, based on said operation amount, that an operation of said brake operator is initiated at a first timing and thereafter said operation amount continues to increase until a second specific timing immediately before a second timing arrives to become constant at said second timing, said vehicle control means is configured to; execute said braking force control in such a manner that a time braking force during a first period from said second timing to a first terminal timing which is a timing after said second timing matches with a time differential value of said controlled braking force at said second specific timing; and execute said driving force control in such a manner that a time differential value of said controlled driving force during said first period becomes a value less than or equal to a sum of a time differential value of said controlled driving force at said second specific timing and a time differential value of said operation braking force at said second specific timing.  
accelerator operator operated by a driver; and operation driving force control means for adding operation driving force to said controlled driving force, said operation driving force becoming larger as said detected operation amount increases, and applying on said vehicle said controlled driving force, said operation driving force has been applied thereto, wherein, in a case where said vehicle control means determines, when braking force with a non-zero value is being applied by said braking force control, based on said operation amount, that an operation of said accelerator operator is initiated at a first timing and thereafter said operation amount continues to increase until a second specific timing immediately before a second timing arrives to become constant at said second timing, said vehicle control means is configured to; execute said driving force control in such a manner that a time driving force during a first period from said second timing to a first terminal timing which is a timing after said second timing matches with a time differential value of said controlled driving force at said second specific timing; and execute said braking force control in such a manner that a time differential value of said controlled braking force during said first period becomes a value more than or equal to a sum of a time differential value of said controlled braking force at said second specific timing and a time differential value of said operation driving force at said second specific timing.  
driving force with a non-zero value is being applied by said driving force control, that said operation amount starts to decrease from a third timing which is a timing after said second timing and thereafter continues to decrease until a fourth specific timing immediately before a fourth timing arrives to become constant at said fourth timing,/// when a time differential value of said controlled braking force at said first specific timing is zero or negative, said vehicle control means is configured to; execute said braking force control in such a manner that a time differential value of said controlled braking force during a second period from said fourth timing to a second terminal timing which is a timing after said fourth timing matches with a time differential value of said controlled braking force at said fourth specific timing; and execute said driving force control in such a manner that a time differential value of said controlled driving force during said second period becomes a value more than or equal to a sum of a time differential value of said controlled driving force at said fourth specific timing and a time differential value of said operation braking force at said fourth specific timing.  
2. The vehicle control apparatus according to claim 1, wherein, in a case where said vehicle control means determines, when braking force with a non-zero value is being applied by said braking force control, that said operation amount starts to decrease from a third timing which is a timing after said second timing and thereafter continues to decrease until a fourth specific timing immediately before a fourth timing arrives to become constant at said fourth timing, ///

                                           said vehicle control means is configured to; execute said driving force control in such a manner that a time differential value of said controlled driving force during a second period from said fourth timing to a second terminal timing which is a timing after said fourth timing matches with a time differential value of said controlled driving force at said fourth specific timing; and execute said braking force control in such a manner that a time differential value of said controlled braking force during said second period becomes a value less than or equal to a sum of a time differential value of said controlled braking force at said fourth specific timing and a time differential value of said operation driving force at said fourth specific timing.  
3. A vehicle control apparatus comprising vehicle control means for executing driving force control to change controlled driving force which is driving force automatically applied on a vehicle and braking force control to change controlled braking force which is braking force automatically applied on said vehicle so as to control an acceleration state and a deceleration state of said vehicle comprising; detecting means for detecting an operation amount of a brake operator operated by a driver, wherein, in a case where said vehicle control means determines, when driving force with a non-zero value is being applied by said driving force control, based on said operation amount, that an operation of said brake operator is initiated at a first timing and thereafter said operation amount continues to increase until a second specific timing immediately before a second timing arrives to become constant at said second timing, ///when a time differential value of said controlled braking force at said first specific timing is positive, said vehicle control means is configured to;  execute said braking force control in such a manner that a time differential value of said controlled braking force during a third period from said first timing to a third terminal timing which is a timing after said first timing becomes a value smaller than a time differential value of said controlled braking force at a first specific timing immediately before said first timing ///as well as execute said braking force control, when said controlled braking force has reached a zero value during said third period, to maintain said controlled braking force after said reaching timing at a zero value; and execute said driving force control in such a manner that a time differential value of said controlled driving force during said third period becomes a value smaller than a time differential value of said controlled driving force at said first specific timing, and when a time differential value of said controlled braking force at said first specific timing is zero or negative, said vehicle control means is configured to; execute said braking force control in such a manner that a time differential value of said controlled braking force during said third period matches with a time differential value of said controlled braking force at said first specific timing; and execute said driving force control in such a manner that a time differential value of said controlled driving force during said third period becomes a value smaller than a time differential value of said controlled driving force at said first specific timing.  
accelerator operator operated by a driver, wherein, in a case where said vehicle control means determines, when braking force with a non-zero value is being applied by said braking force control, based on said operation amount, that an operation of said accelerator operator is initiated at a first timing and thereafter said operation amount continues to increase until a second specific timing immediately before a second timing arrives to become constant at said second timing, ///
driving force control in such a manner that a time differential value of said controlled driving force during a third period from said first timing to a third terminal timing which is a timing after said first timing matches with a time differential value of said controlled driving force at a first specific timing immediately before said first timing; 




           and execute said braking force control in such a manner that a time differential value of said controlled braking force during said third period becomes a value larger than a time differential value of said controlled braking force at said first specific timing.  

driving force with a non-zero value is being applied by said driving force control, that said operation amount starts to decrease from a third timing which is a timing after said second timing ///and thereafter continues to decrease until a fourth specific timing immediately before a fourth timing arrives to become constant at said fourth timing, said vehicle control means is configured to; execute said braking force control in such a manner that a time differential value of said controlled braking force during a fourth period from said third timing to said fourth specific timing matches with a time differential value of said controlled braking force at a third specific timing immediately before said third timing; and  execute said driving force control in such a manner that a time differential value of said controlled driving force during said fourth period becomes a value larger than a time differential value of said controlled driving force at said third specific timing.  
4. The vehicle control apparatus according to claim 3, wherein, in a case where said vehicle control means determines, when braking force with a non-zero value is being applied by said braking force control, that said operation amount starts to decrease from a third timing which is a timing after said second timing, /// 


                                                    said vehicle control means is configured to; execute said driving force control in such a manner that a time differential value of said controlled driving force during a fourth period from said third timing to a fourth terminal timing which is a timing after said third timing matches with a time differential value of said controlled driving force at a third specific timing immediately before said third timing; and execute said braking force control in such a manner that a time differential value of said controlled braking force during said fourth period becomes a value less than a time differential value of said controlled braking force at said third specific timing.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIJAH W. VAUGHAN whose telephone number is (571)272-5424.  The examiner can normally be reached on M-Th 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W.V./Examiner, Art Unit 3662        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662